DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Status of Claims
Claims 1-5 and 8-24, filed on 04/25/2022, are under consideration. Claims 1, 5 and 18 are amended, claims 6-7 are canceled, and claims 23-24 are new.

Response to Arguments
Applicant’s arguments, see pg. 7-10, filed 04/25/2022, with respect to anticipation and obviousness of the claims  have been fully considered and are persuasive.  The 35 USC §102 over Schueth and 35 USC §103 over Schueth and Brinker are withdrawn. 
	Applicants argue that the prior art references do not teach or suggest the claimed method of producing C4 olefins from acetylene in a single reactor over the claimed catalyst that has the first metal, the promoter, and the catalyst support as recited in pending claim 1. This argument is persuasive.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner’s NOTE:	the amendments below intend to correct formatting issues and correct antecedent basis.

The claims are amended as follows: 
Claim 1, line 9: 	add comma between “Fe Co” to read “Fe, Co”.
Claim 3:	“The method of claim 1, the  catalyst support comprises ammonium zeolite mordenite.” 
Claim 4:	“The method of claim 3, wherein the ammonium zeolite mordenite comprises SiO2 and Al2O3 in a mole ratio of from about 10:1 to about 30:1 mole ratio.”
Claim 8:	change dependency to claim 1 (since claim 6 is canceled).
Claims 9 and 10:	at the end of the last line, please add “ammonium zeolite” before the recited “mordenite” to read “ammonium zeolite mordenite.”
Claims 23 and 24:	please change the preamble from “composition” to “method” to read “The  method of claim”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a search of pertinent prior art did not locate a teaching or suggestion from a method to react acetylene over the claimed catalyst having the recited first metal, the promoter, and the catalyst support, to produce a product stream comprising C4 olefins. Similarly, the composition comprising a hydrocarbon produced by the method of claim 1 (for pending claim 21) and an article comprising the composition of claim 21 (for pending claim 22) are also considered novel since no prior teaches making said compositions with the claimed novel method. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772